          Case 1:19-cv-02316-RC Document 29 Filed 03/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

         Plaintiffs,

                 vs.
                                                       Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

          Defendants.


     DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENTION OF TIME
TO FILE THEIR COMBINED REPLY AND OPPOSITION TO PLAINTIFFS’ MOTION

       Defendants, Michael Pompeo, in his official capacity as the Secretary of State, and the

United States, by and through undersigned counsel, respectfully move the Court for an extension

of time until March 25, 2020, to file the government’s combined reply in support of its motion

for dismiss or, in the alternative, for summary judgment (ECF No. 24), and opposition to

Plaintiffs’ motion for partial summary judgment (ECF No. 28). This is Defendants’ third request

for an extension in this matter, including Defendants’ first request for an extension that was

mooted by Plaintiffs’ submission of an amended complaint. Pursuant to Local Civil Rule 7(m),

undersigned counsel consulted with Plaintiffs and Plaintiffs do not oppose the requested relief.

       There is good cause for granting Defendants’ motion. Defendants were served with a

copy of Plaintiffs’ opposition to Defendants’ motion (ECF No. 27) and motion for partial

summary judgment while undersigned counsel for Defendants was out of the office on leave, and

undersigned did not return to the office until March 2, 2020. Further, undersigned is currently

handling a large number of active cases and is currently preparing five substantial briefs, in

additional to numerous other minor filings, that are due prior to the requested due date of
          Case 1:19-cv-02316-RC Document 29 Filed 03/04/20 Page 2 of 4



Defendants’ combined reply and opposition. Moreover, counsel for the State Department is

currently scheduled for a trial for the week beginning on March 16, 2020, and will have limited

availability to review Defendants’ brief during that week. Accordingly, undersigned counsel

requires a reasonable amount of additional time to prepare Defendants’ combined reply and

opposition and have the brief reviewed by the State Department.

       A proposed order is attached.

Dated: March 4, 2020                   Respectfully submitted,

                                       TIMOTHY J. SHEA, D.C. Bar No. 437437
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                       /s/ Christopher Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       christopher.hair@usdoj.gov

                                       Counsel for Defendants




                                                 2
           Case 1:19-cv-02316-RC Document 29 Filed 03/04/20 Page 3 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, a copy of the foregoing was served upon pro se

Plaintiffs via first class U.S. Mail addressed to:

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60442

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848

                                               /s/ Christopher C. Hair
                                               CHRISTOPHER C. HAIR
                                               Assistant United States Attorney




                                                     3
          Case 1:19-cv-02316-RC Document 29 Filed 03/04/20 Page 4 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL, et al.,

         Plaintiffs,

                 vs.
                                                      Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

         Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of Defendants’ motion for an extension of time to file their combined

reply in support of their motion to dismiss or, in the alternative, for summary judgment, and

opposition to plaintiffs’ motion for partial summary judgment, it is hereby ORDERED that

Defendants’ motion is GRANTED. Defendants shall file their combined reply and opposition

by March 25, 2020.

SO ORDERED.


___________                                          ________________________________
Date                                                 Hon. Rudolph Contreras
                                                     United States District Judge
